Citation Nr: 1401922	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  05-41 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a dental disorder. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for a prostate disorder (also claimed as a penile disorder). 

5.  Entitlement to service connection for arthritis of the neck. 

6.  Entitlement to service connection for arthritis of the back. 

7.  Entitlement to service connection for arthritis of the hands. 

8.  Entitlement to service connection for arthritis of the hips. 

9.  Entitlement to service connection for Type II diabetes mellitus. 

10.  Entitlement to service connection for an acquired psychiatric disorder. 

11.  Entitlement to service connection for a cardiovascular disorder, to include hypertension. 

12.  Entitlement to service connection for a gastrointestinal disorder. 

13.  Entitlement to service connection for a sinus disorder.

14.  Entitlement to a disability rating greater than 10 percent for bilateral hearing loss. 

15.  Entitlement to a disability rating greater than 10 percent for tinnitus. 

16.  Entitlement to an effective date earlier than May 14, 2007 for the award of a 10 percent disability rating for bilateral hearing loss. 

17.  Entitlement to an effective date earlier than March 13, 2001 for the award of a 10 percent disability rating for tinnitus. 

18.  Entitlement to a total rating on the basis of individual unemployability due to service- connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to March 1975. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from June 2005 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This case was previously before the Board in December 2006, at which time the Board issued a decision denying service connection for diabetes mellitus, as well as service connection for arthritis of the neck, back, hands, and hips.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2008 Memorandum Decision, the Court vacated the Board's decision for these five issues and remanded them to the Board.  

In July 2009, the Board remanded all of the claims for additional development.  

The Veteran and his wife testified at a Board videoconference hearing in December 2006, chaired by an Acting Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran has stated that he does not want another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013). 

As a final preliminary matter, the Board notes that a September 2007 VA Form 21-22a reflects that the Veteran was previously represented by a private attorney, Darla J. Lilley.  In March 2013, Ms. Lilley submitted correspondence that the Board construed as a motion to withdraw her representation; such motion was granted by the Board in August 2013.  In November 2013, the Board received a new VA Form 21-22a appointing Lori Chism as the Veteran's attorney.  The Board recognizes the change in representation.

The issues of entitlement to service connection for a gastrointestinal disorder, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the North Little Rock, Arkansas RO.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2002, the RO denied claims for service connection for stress fractures of the right and left knees with arthritis, and broken teeth. 

2.  The evidence received since the RO's July 2002 decision, which denied claims of entitlement to service connection for stress fractures of the right and left knees with arthritis, and broken teeth, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating any of the claims. 

3.  In an unappealed decision, dated in March 2004, the RO denied a claim for service connection for prostatitis. 

4.  The evidence received since the RO's March 2004 decision, which denied a claim of entitlement to service connection for prostatitis, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim. 

5.  The evidence of record does not show that the Veteran has arthritis of the neck, arthritis of the back, arthritis of the hands, arthritis of the hips, Type II diabetes mellitus, an acquired psychiatric disorder, or a cardiovascular disorder, to include hypertension, that is related to active duty service, or that was caused or aggravated by a service-connected disability.  

6.  Prior to service, the Veteran is shown to have had a sinus disorder; the Veteran's preexisting sinus disorder did not undergo an increase in severity during service.

7.  In a December 2001 rating decision, the RO granted service connection for tinnitus, evaluated as 10 percent disabling with an effective date of March 13, 2001; the appellant was informed of this decision by correspondence dated January 14, 2002; that rating decision was not timely appealed, and became final. 

8.  In a July 2007 rating decision, the RO increased the Veteran's rating for his service-connection bilateral hearing loss to 10 percent disabling with an effective date of May 14, 2007; the appellant was informed of this decision by correspondence dated July 26, 2007; that rating decision was not timely appealed, and became final. 

9.  The Veteran is shown to have hearing loss, at worst, manifested by Level IV hearing in the right ear, and by Level IV hearing in the left ear. 

10.  The 10 percent rating currently in effect for tinnitus is the maximum schedular rating, whether it is perceived in one ear or each ear; factors warranting an extraschedular rating are not shown. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's July 2002
decision which denied claims for service connection for stress fractures of the right and left knees with arthritis, and broken teeth; the claims for service connection for  a bilateral knee disability, and a dental disorder, are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received since the RO's March 2004
decision which denied a claim for service connection for prostatitis; the claim for service connection for a prostate disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  An acquired psychiatric disorder, and a cardiovascular disorder (not to include hypertension), were not incurred in, and are not otherwise due to, the Veteran's active duty service, nor were they caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

4.  Arthritis of the neck, arthritis of the back, arthritis of the hands, arthritis of the hips, Type II diabetes mellitus, and hypertension, were not incurred in, and are not otherwise due to, the Veteran's active duty service, and may not be presumed to be related thereto, nor were they caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

5.  The Veteran's preexisting sinus disability was not aggravated by active service, nor was it aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2013).

6.  The criteria for an effective date prior to March 13, 2001 for an award of a 10 percent rating for service-connected tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).

7.  The criteria for an effective date prior to May 14, 2007 for an award of a 10 percent rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).

8.  The criteria for a rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2013).

9.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for the Veteran's tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen the claims for service connection for a right knee disorder, a left knee disorder, a dental disorder, and a prostate disorder.  

In September 1996, the RO denied a claim for service connection for broken teeth.  The RO determined that the Veteran did not have a disability for which service connection may be established.  In December 2001, the RO denied the Veteran's claims for service connection for stress fractures of the right and left knees with arthritis.  The RO essentially held that stress fractures shown during service had resolved, and that knee disorders were not shown upon separation from service.  In July 2002, after additional evidence was received, the RO again denied the claims for a bilateral knee disability, and broken teeth.  

In March 2004, the RO denied a claim for service connection for prostatitis.  The RO determined that the Veteran had an inservice prostate condition that had resolved, and that although he had a current condition, it was not related to service.  

In each case, the Veteran did not appeal the RO's decision, nor did he submit any new and material evidence within a year of the aforementioned rating decisions.  38 C.F.R. § 3.156(b).  As such, the July 2002 (bilateral knees and a dental disorder) and March 2004 (prostate) rating decisions are the last final denials of the claims.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  

In September 2007, the Veteran filed to reopen the claims.  In January 2009, the RO determined that new and material evidence had not been presented to reopen any of the claims.  The Veteran has appealed.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.  

Under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013). 

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013). 

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

The Board notes that a decision of the Social Security Administration (SSA), dated in October 2003, indicates that the SSA determined that the Veteran was disabled as of January 2002, with a primary diagnosis of arthritis, and a secondary diagnosis of hearing loss.  In associated forms, the Veteran reported that he did house painting.  He did not list knee, dental, or prostate disabilities among the disorders which limited his ability to work.  




A.  Bilateral Knees 

The most recent and final denial of this claim was in July 2002.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record at the time of the RO's July 2002 rating decision included the Veteran's service treatment records, which showed that in June 1973, he was treated for complaints of bilateral knee pain.  An associated X-ray report for the left knee was negative.  The impression was SFs (stress fractures), both TPs (tibial plateaus).  In September 1974, the Veteran was treated for complaints of bilateral knee pain.  An X-ray report for the left knee, dated in September 1974, was normal.  There were two versions of the Veteran's separation examination report, dated in March 1975, both of which showed that there were no findings of knee symptoms or a knee disorder; one version indicated that his lower extremities were clinically evaluated as normal.  

As for the post-active-duty medical evidence, it included an enlistment examination report, apparently associated with National Guard duty, dated in August 1979.  This report showed that the Veteran's lower extremities were clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied a history of a "'trick' or locked knee."  He also stated that he was in good health.  

The relevant non-service medical evidence consisted of a VA joints examination report, dated in December 2001, which showed that the Veteran reported a medical history of a 1973 knee injury, and osteoarthritis "from the 1990s."  He reported that he had been a house and commercial painter for the last 27 years.  X-rays of the knees showed moderate degenerative changes at the medical joint compartments, bilaterally.  The diagnoses noted "knee injury since 1973 with chronic osteoarthritis in the 1990s," and bilateral knee joint effusions.  

At the time of the RO's July 2002 rating decision, the Veteran's service treatment reports did not contain evidence of knee pathology, or that the Veteran had a knee disorder upon separation from service.  The earliest post-service medical evidence of a knee disorder was dated in December 2001, about 25 years after separation from service.  Notwithstanding some vagueness in the wording of the diagnosis in the December 2001 VA examination report, there was no medical opinion indicating that a knee disorder was related to the Veteran's service. 

The evidence received since the RO's July 2002 rating decision consists of VA and non-VA reports, dated between 1995 and 2012.  The VA reports show that the Veteran was repeatedly noted to be overweight/obese.  

A VA joint examination report, dated in December 2008, shows that the diagnosis was degenerative joint disease of the bilateral knees.  The examiner stated that the Veteran's claims file had been reviewed.  The examiner concluded that it was not at least as likely as not that the Veteran's degenerative joint disease of the bilateral knees was caused by, or secondary to, military service, or secondary to his inservice bilateral stress fractures of both patellas.  The examiner explained the following: X-rays of the left knee taken during service were normal, as was his separation examination.  The Veteran was extremely obese, and has gained over 91 pounds since separation from service and is 65 years old.  The examiner cited to a publication which states that being overweight or obese "substantially raise the risk of illness" from disorders that include arthritis (citation omitted).  The examiner stated that the Veteran's obesity is the major contributing factor along with his age for the development of degenerative joint disease.  The examiner concluded that the Veteran's stress fractures during service did not cause degenerative joint disease of the knees, but that the cause was the aging process and extreme obesity.  

VA progress notes, dated in February and October of 2010, show that the Veteran reported an employment history that included work as a boiler operator, and/or in construction.  A number of other reports show that he reported a long employment history as a painter.  

This evidence which was not of record at the time of the RO's July 2002 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  In this case, at the time of the July 2002 RO decision, the Veteran's service treatment records showed treatment for stress fractures in 1973 and 1974, but that there were no findings of a knee disability upon separation from service in 1975.  The earliest post-service medical evidence of a knee disorder was dated in December 2001, about 25 years after separation from service, and there was no competent evidence of a nexus between a knee disability and the Veteran's service.  None of the submitted evidence shows the existence of a knee disability prior to December 2001, nor does it contain any competent evidence of a nexus between a knee disability and the Veteran's service.  In this regard, the Veteran is shown to have a long post-service employment history involving physical labor (house painting and construction), and a long history of obesity.  In addition, the only competent opinion is found in the December 2008 VA examination report, and this opinion weighs against the claim.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.  

B.  Dental Disorder

At the time of the RO's July 2002 rating decision, the Veteran's service treatment reports indicated that in November 1972, upon entrance into service, the Veteran's teeth were not examined.  However, dental records appear to show the following: an "initial" examination showed that teeth #1, #16, #17, and #32, were missing.  In July 1973, the Veteran had a cusp break off of tooth #31.  Thereafter, the Veteran received other dental treatment such as capping of teeth, and prophylactic care.  There were two versions of the Veteran's separation examination report, dated in March 1975, both of which showed that his mouth was clinically evaluated as normal, and which indicated that his teeth were not examined.  

As for the post-active-duty medical evidence, it included an enlistment examination report, apparently associated with National Guard duty, dated in August 1979.  This report showed that the Veteran's mouth was clinically evaluated as normal.  The report indicates that teeth #7 and #19 were missing.  An associated "report of medical history" shows that the Veteran denied a history of "severe tooth or gum trouble."  

The relevant non-service medical evidence consisted of a VA joints examination report, dated in December 2001, which showed on examination, the Veteran was found to have "rotting upper central incisors with obviously missing molars and poor dental care."  There was no relevant diagnosis.  

At the time of the RO's July 2002 rating decision, the Veteran's service treatment reports did not contain evidence of dental trauma, and there was no evidence to show that the Veteran had one of the dental disorders listed under 38 C.F.R. § 4.150.  

The evidence received since the RO's July 2002 rating decision consists of VA and non-VA reports, dated between 1995 and 2012.  

The non-VA reports show that in early 2003, the Veteran sought treatment for complaints of a two-week history of toothache, and facial pain, and "infected teeth." Other reports note that his symptoms had existed for "weeks," or "months."  One report appears to note that his front teeth were broken off, another report notes "bad front teeth.", and a third report notes severe caries of the front teeth.  The diagnoses were dental caries, and tooth ache.  

The VA reports show that in December 2004, the Veteran was noted to have a history of "broken caries in teeth."  In May 2007, the Veteran sought treatment for a tooth abscess after the top of a lower left tooth broke off.  In October 2010, the Veteran sought treatment for a facial abscess.  He was noted to have two decayed teeth, one on top and one on the bottom.  There was another findings of multiple broken teeth.  VA progress notes, dated in 2011, show that the Veteran has caries and that he sought treatment for facial pain related to a broken right upper molar.

This evidence which was not of record at the time of the RO's July 2002 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  In this case, at the time of the July 2002 RO decision, the Veteran's service treatment records did not show that the Veteran sustained compensable "dental trauma" in service, or that he currently had a compensable dental disorder.  There was evidence dated as of August 1979, over four years after separation from active duty, to show that he had two missing teeth.  The submitted medical evidence shows that as of at least 2003, the Veteran has been found to have dental caries, and broken teeth.  None of the submitted evidence shows that the Veteran sustained a compensable "dental trauma" in service, or that he currently has a compensable dental disorder.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened

C.  Prostate Disorder

The evidence of record at the time of the RO's March 2004 rating decision included the Veteran's service treatment records.  A January 1974 report noted that he complained of a problem with his prostate gland.  There were no relevant findings, or diagnoses.  In March 1974, the Veteran was treated for complaints of redness and swelling of his foreskin related to chafing from his pants.  He was provided with Bactrin, and discharged to duty.  The remainder of the service treatment records did not show that he received any relevant treatment, or that he had any relevant diagnosis.  There were two versions of the Veteran's separation examination report, dated in March 1975, both of which showed that there were no findings of prostate symptoms or a prostate disorder; one version indicated that his genitourinary system was clinically evaluated as normal.  

As for the post-active-duty medical evidence, it included an enlistment examination report, apparently associated with National Guard duty, dated in August 1979.  This report showed that the Veteran's genitourinary system was clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied a history of a frequent or painful urination.  He also stated that he was in good health.  

The non-service medical evidence included a VA joints examination report, dated in December 2001, which did not contain any relevant findings or diagnoses.

At the time of the RO's March 2004 rating decision, the Veteran's service treatment records showed one complaint, in January 1974, of a prostate gland problem, with no associated evidence of treatment, or a diagnosis, and a single treatment in March 1974, for complaints of redness and swelling of his foreskin related to chafing from his pants.  The remainder of the Veteran's service treatment reports did not contain any relevant evidence of treatment for, or a diagnosis of, a prostate disorder.  There was no competent evidence of a nexus between a prostate disorder and the Veteran's service.    

The evidence received since the RO's March 2004 rating decision consists of VA and non-VA reports, dated between 1995 and 2012, summarized as follows:  

Private treatment reports, dated in January 1997, show treatment for complaints of a three-week history of symptoms that included lower abdominal pain, and urinary problems.  The report notes that "he has been in good general health."  The diagnoses were acute prostatitis, urinary tract infection with questionable bacteremia, and acute urinary retention, questionable.

Overall, VA progress notes show that the Veteran received a number of treatments for complaints of urinary/prostate symptoms.  In December 2004, the Veteran was noted to have a history of acute prostatitis, with current reports of getting up 3 to 4 times per night to urinate, and occasional dribbling.  On examination, the prostate was slightly enlarged.  In September 2008, he was noted to have an enlarged prostate.  Other reports dated in 2008 or thereafter, show complaints of urinary frequency, with use of Flomax.  

This evidence which was not of record at the time of the RO's March 2004 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  In this case, at the time of the March 2004 RO decision, the Veteran's service treatment records showed one complaint of a prostate gland problem, with no associated treatment, and no diagnosis, and a single treatment in March 1974, for complaints of redness and swelling of his foreskin related to chafing from his pants.  The remainder of the service treatment records did not show that the Veteran was treated for prostate or other genitourinary symptoms during service.  As for the submitted evidence, it merely shows that the Veteran was first treated for acute prostatitis in 1997, which is about 22 years after separation from service.  None of the submitted evidence shows that the Veteran had a prostate or other genitourinary disorder during service, nor does it contain any competent evidence of a nexus between a prostate disorder or other genitourinary disorder and the Veteran's service.  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

D.  Conclusion

The Veteran has submitted a number of articles in support of his claims.  With regard to medical treatise evidence, the United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the treatise evidence submitted by the appellant is not accompanied by the opinion of any medical expert.  It is also general in nature, and does not reasonably approximate the facts and circumstances of the Veteran's case.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, they are insufficiently probative to warrant a reopening of any of the claims. 

In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating any of the claims.  Accordingly, the claims are not reopened.  See 38 C.F.R. § 3.156.



II.  Service Connection

The Veteran asserts that service connection is warranted for arthritis of the neck, arthritis of the back, arthritis of the hands, arthritis of the hips, Type II diabetes mellitus, an acquired psychiatric disorder, a cardiovascular disorder, to include hypertension, and a sinus disorder.  With regard to the claim for diabetes mellitus type 2, the Board notes that it has been argued that it takes many years to diagnose diabetes, and that the Veteran had dark urine during service, which has been associated with dehydration related to diabetes mellitus.  See e.g., Veteran's former representative's statements, dated in November and December of 2007.  It has also been argued that the provisions relating to secondary service connection are for application.  Service connection is currently in effect for bilateral hearing loss, and tinnitus. 

The Board notes that with regard to the claims for "arthritis" of the neck, back, hands as hips, despite this characterization of the Veteran's claims, it has construed the claims broadly, to include any disorder of the neck, back, hands, or hips.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

In addition to the law discussed in Part I, service connection may be granted for diabetes mellitus, and cardiovascular-renal disease, to include hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2006 & 2013).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) (emphasis added).

With regard to the claims for diabetes mellitus, and arthritis of the neck, back, hands, and hips, the Veteran filed his claims for service connection in March 2005.  Because the new law appears more restrictive than the old, and because the appellant's claim was pending when the new provisions were promulgated, the Board will consider these issues under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  With regard to the other service connection claims, the new version of the law applies.  Id.

The Veteran's service treatment records show the following: a "report of medical history" associated with an entrance examination report, dated in November 1972, shows that the Veteran indicated that he had a history of sinusitis.  The report notes "sinus- cold weather."  The examination report shows that his sinuses were clinically evaluated as normal.  In August 1973, he sought treatment for complaints of LBP (low back pain), and that his urine changed color and odor.  He reported a history of a kidney disorder.  The report notes that his low back complaints sounded like "M-S" (musculoskeletal) pain.  An undated allergy survey indicates that the Veteran was 30 years old, and therefore appears to have been created at some point in 1973.  This report shows that the Veteran indicated that he had hayfever, recurrent sneezing, a chronically stuffy nose, itchy eyes, asthma, and chest tightness or wheezing.  He reported that his symptoms could occur at any time of the year, and that he was taking anti-histamines.  Reports, dated in January 1974, show treatment for complaints of sinus trouble, and allergic rhinitis "for many years."  The impressions were allergic rhinitis, and bronchitis secondary to nasal drainage.  A January 1974 dental patient history shows that the Veteran indicated that he did not have a history of a heart condition, high blood pressure, or kidney disease, and that he or a member of his family had a history of diabetes.  A January 1974 X-ray report for the sinuses noted generalized increased density in the right maxillary sinus with mucous membrane thickening.  The impression was chronic right maxillary sinusitis.  A June 1974 report notes complaints of sinus symptoms, low back pain, and dark yellow urine.  There were two versions of the Veteran's separation examination report, dated in March 1975, both of which showed that there were no findings of any relevant symptoms or any relevant disorders; one version indicated that his neck, sinuses, heart, upper and lower extremities, spine, and psychiatric condition, were all clinically evaluated as normal.  Urinalysis was negative for albumin and sugar, and a chest X-ray was negative.  The Veteran's blood pressure was 110/70.  In a signed statement, the Veteran stated, "There has been no significant change in my health since my last physical."  

As for the post-active-duty medical evidence, it includes an enlistment examination report, apparently associated with National Guard duty, dated in August 1979, which shows that the Veteran's neck, sinuses, heart, upper and lower extremities, spine, and psychiatric condition, were all clinically evaluated as normal.  Urinalysis was negative for albumin and sugar, and a chest X-ray was negative.  The Veteran's blood pressure was 110/70.  In an associated "report of medical history," the Veteran denied a history of swollen or painful joints, nose trouble, hay fever, chronic cough, palpitation or pounding heart, heart trouble, high or low blood pressure, sugar or albumin in urine, "arthritis, rheumatism, or bursitis," recurrent back pain, "depression or excessive worry," or "nervous trouble of any sort."  He indicated that he had a history of sinusitis.  He also stated that he was in good health.  

The post-active duty, non-service medical evidence consists of VA and non-VA reports, dated between 1995 and 2012, summarized as follows:  
 
Private treatment reports, dated in February 1995, show that the Veteran was treated for complaints of low back pain.  He reported a history of falling in a supermarket, with immediate back pain.  He received treatment throughout at least May 1995.  A February 1995 X-ray report for the cervical, thoracic, and lumbar spines contains impressions noting abnormal straightening of the cervical lordosis, slight Grade I spondylolisthesis of L4 upon L5, and mild degenerative disc narrowing at L5-S1, lateral listing of the lumbar spine towards the left, and spurring at T7-T11.  There was also evidence of a leg length discrepancy.  An MRI (magnetic resonance imaging) study for the lumbar spine, dated in March 1995, contains an impression noting degenerative disc disease, with a mild bulge at L2-3.  

Private treatment reports from St. Michael's Health Care Center (SMHCC), dated between 1987 and 1997, show that in May 1992, the Veteran sought treatment for shortness of breath.  He was noted to be overweight, and to have denied a previous history of heart problems.  There was no relevant diagnosis.  In January 1997, the Veteran sought treatment for complaints of a three-week history of low back pain.  He was noted to have a past medical history of good general health, and he denied a history of diabetes, hypertension, and coronary artery disease.  He was noted to be moderately obese.  The was no relevant diagnosis.  

VA progress notes, dated between 2001 and 2012, show that in May 2001, the Veteran complained of a one-month history of tingling and pain in his hands and feet, and increased thirst.  He stated that he was "concerned that he may be a diabetic."  In October 2001, the Veteran was noted to be borderline diabetic.  Thereafter, in 2001, the Veteran was noted to have NIDDM (non-insulin-dependent diabetes mellitus), and to be overweight.  A statement from K.P., a VA physician's assistant, dated in December 2001, states that the Veteran has been treated for diabetes mellitus, type 2, since November 2001.

In August 2003, the Veteran complained of low back pain.  He was noted to have depression.  

Beginning in 2004, the Veteran complained of a jammed left index finger and a right hand injury sustained in a fall that same month while putting his dogs out.  The assessment notes an injury to the right lateral aspect of the hand, and the left index finger, in February 2004.  

A VA X-ray report for the hands, dated in March 2004, contains impressions noting a fifth metacarpal fracture of the right hand, and a second head metacarpal fracture, and minimal degenerative changes of the fifth DIP joint of the left hand.  

In December 2004, the Veteran reported a history that included being struck in the back with flotation tires, and sustaining injuries to his neck and low back, as well as falling in a supermarket in 1995.  He was noted not to have depression, or anxiety, and to have arthritis of the hands.  The assessments note a February 2004 injury of fracture of the right fifth metacarpal, NIDDM diagnosed in 2000, that he was overweight, and that he had low back pain after a fall in a supermarket.  An associated X-ray report for the lumbar spine contains an impression of mild degenerative change with minimal retrolisthesis of L5 with respect to L4.
An VA MRI for the lumbar spine, dated in January 2005, contains an impression noting spondylosis lumbosacral spine.

A VA X-ray report for the cervical spine, dated in February 2005, notes a history of an injury to the back and neck in 1995, exacerbated by work as a house painter.  The report contains an impression noting moderate osteophyte formation at C5, and early degenerative changes.  

A September 2008 VA progress note shows a history of a February 2004 injury in which the Veteran sustained a fractured right fifth metacarpal, and chronic low back pain after a fall in a supermarket.

A March 2009 VA progress note shows that the Veteran complained of gastrointestinal symptoms associated with use of metformin.  The Veteran's "active problem list" included hyperlipidemia, degeneration of lumbar or lumbosacral intervertebral disc, hypertension, chronic lower back pain, sciatica, closed fracture of metacarpal bone, obesity, hand injuries, degenerative arthritis, depressive disorder NEC, and diabetes.  These disorders are also noted in a number of other VA progress notes. 

A VA examination report for the hands, joints, and spine, dated in August 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes that the Veteran underwent an anterior cervical diskectomy and fusion and posterior cervical fusion with hardware in March 2010 after a fall which fractured his neck.  The report further notes a history of a November 2009 fall in which the Veteran fractured his neck, with an onset of neck and back pain in 2009.  The Veteran also reported a history of hip pain since 1992, and stiffness and pain in his hands since 1995, with a fracture of the fifth metacarpal after a fall in 1997.  The diagnoses were degenerative joint disease of both hands, and post right fifth metacarpal and wrist fracture, with no loss of function.  

A VA diabetes mellitus examination report, dated in October 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes a history of onset of diabetes mellitus in November 2001, and a history of hypertension with an onset in 2005, with no history of heart disease.  The examiner concluded that the Veteran's type 2 diabetes mellitus is not directly related to his military service, explaining that there was no evidence to suggest so.

A VA joints examination report, dated in July 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes that the date of onset for arthritis of the hips was 1986, and that there were no hand or hip complaints during service.  X-rays from August 2010 were noted to show mild sclerotic degenerative joint disease of the bilateral acetabula and bilateral sacroiliac joints.  The diagnosis was bilateral hip arthritis.  The examiner concluded that the Veteran's bilateral hip arthritis was not caused by military service, explaining that the Veteran had no hip complaints during military service, and that radiographic evidence of osteoarthritis is found in up to 85 percent of people over 65 years of age (citation omitted).  

A VA spine examination report, dated in July 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes that the Veteran had a history of neck and low back pain since 1982, when he was hit with flotation tires at the Red River Army Depot.  He was also noted to have a history of a fall in a supermarket in 1995 that caused low back pain, and to have fallen and fractured his cervical spine in November 2009.  The diagnoses were status post fusion of C1 and C2 with degenerative disease of the cervical spine, and degenerative disease of the lumbosacral spine.  The examiner concluded that the Veteran's lumbar and cervical spine disorders were not caused by his military service, explaining that there is no evidence of recurring or chronic back or neck complaints during the Veteran's military service.  

A VA hand, thumb, and fingers examination report, dated in July 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes that the Veteran reported that he had a history of stiffness in his hands since 2000, neuropathy in his hands and feet, and a post-service fracture of his right fifth metacarpal.  X-rays from August 2010 were noted to show degenerative joint disease of the hands and wrists, and an old, healed fracture of the distal right radius and right fifth metacarpal.  The examiner concluded that the Veteran's degenerative disease/arthritis of the hands was not caused by his military service, explaining that he had no hand complaints during military service, and that evidence of osteoarthritis is found in up to 85 percent of people over 65 years of age (citation omitted).  

A VA nose, larynx, and pharynx examination report, dated in July 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes that the Veteran has a history of a sinus condition since 1965, while in high school.  The diagnosis was allergic rhinitis.  The examiner concluded that the Veteran's allergic rhinitis was not directly caused by military service, explaining that he had allergic rhinitis prior to entering the service.  The examiner further concluded that the Veteran's allergic rhinitis was not permanently aggravated beyond the natural progression by military service, explaining that he is not receiving any treatment for his condition.  

A VA diabetes mellitus examination report, dated in July 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted that there were three urinalyses from the Veteran's service treatment records, dated between September 1974 and March 1975.  The Veteran was noted to have a history of diabetes diagnosed in 2000, for which he takes glyburide and metformin, hypertension, diagnosed no earlier than 2004, with no history of heart disease, and to have sustained a fall in November 2009 which caused a fracture of C1 and C2.  The report shows that the examiner determined that the Veteran's hypertension was not a complication of his diabetes mellitus, noting that he never had microalbumuria, and that it was not caused or worsened by his diabetes.  The examiner further concluded that the Veteran did not have diabetes mellitus during service, explaining that if he had diabetes causing his urine to be dark, he would have had glucose in his urine, but he did not.  

A VA mental disorders examination report, dated in July 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report shows that the Veteran stated that, following separation from service, he had been painter until 2009, when he fell down backwards and broke his neck.  The report states that there was no Axis I diagnosis.  The examiner noted that the Veteran described discouragement and a history of anger problems, but that he did not describe symptoms consistent with a diagnosable DSM-IV condition, and that evidence of an acquired mental disorder related to his military service or to his (service-connected) hearing loss or tinnitus was not seen.  

A.  Acquired Psychiatric Disorder

The Board finds that the claim must be denied.  The Veteran is not shown to have been treated for any relevant symptoms during service, nor is he shown to have had any relevant diagnosis during service.  There were two versions of the Veteran's separation examination report, dated in March 1975, both of which showed that there were no findings of any relevant symptoms or any relevant disorders; one version indicated that his psychiatric condition was all clinically evaluated as normal.  Given the foregoing, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b).  

In addition, under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The post-service medical evidence includes a few notations in VA progress notes, dated no earlier than 2001, which show that the Veteran was noted to have depression, or a depressive disorder.  However, there are no accompanying findings to support such a diagnosis, and these notations appear to be by history only.  In addition, the July 2011 VA examination report shows that the examiner concluded that the Veteran does not have an Axis I diagnosis.  This opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Given the foregoing, the Veteran is not shown to have an acquired psychiatric disorder, and the claim must be denied.  Id.  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

B.  Sinus Disability

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.  

The Veteran's service treatment records include a "report of medical history" associated with an entrance examination report, dated in November 1972, which shows that the Veteran indicated that he had a history of sinusitis.  The report notes "sinus- cold weather."  The Board therefore finds that a sinus disability was "noted" upon entrance to service.  Crowe.  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  The Board notes that other evidence is consistent with this finding.  Specifically, the Veteran reported a history of sinus symptoms in 1973.  In January 1974, he reported that he had had sinus trouble, and allergic rhinitis, "for many years."  The July 2011 VA examination report indicates that the Veteran reported a history of a sinus condition beginning in 1965 (prior to service), adding that it began "in high school."  The Veteran is competent to report the existence of such sinus symptoms.  See e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The July 2011 VA sinus examination report shows that the examiner concluded that the Veteran's sinus disorder (allergic rhinitis) pre-existed his service.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

The Board finds that the evidence is insufficient to show that the Veteran's sinus disorder underwent an increase in disability during service.  The Veteran's service treatment reports show that the Veteran reported a history of sinus symptoms in 1973, and that he was treated for complaints of sinus symptoms in January 1974.  There was also a June 1974 complaint of sinus symptoms, with no associated findings.  

Although the Veteran was treated for a flare-up of symptoms during service, a preexisting injury or disease has not demonstrated "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Crowe; Hunt.  Here, following an indication of sinus symptoms in June 1974, there is no evidence of subsequent treatment during the Veteran's remaining period of service, a period of about nine months.  In addition, there were two versions of the Veteran's separation examination report, dated in March 1975, both of which showed that there were no findings of any relevant symptoms or any relevant disorders; one version indicated that his sinuses were clinically evaluated as normal.  Furthermore, the earliest post-service finding to show the presence of a sinus disorder is found in the July 2011 VA examination report.  This is over 35 years after separation from active duty service.  Finally, the only competent opinion on this matter is found in the July 2011 VA examination report, and this opinion weighs against the claim.  The examiner concluded that the Veteran's allergic rhinitis was not permanently aggravated beyond the natural progression by military service.  This opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez; Prejean.  Given the foregoing, the Board finds that the Veteran's pre-existing sinus disability (allergic rhinitis) did not undergo an increase in disability during service.  As the disability underwent no increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Accordingly, service connection for a sinus disability is not warranted. 



C.  Neck, Back, Hands, Hips, Type II Diabetes Mellitus, Cardiovascular/Hypertension

The Veteran's service treatment records do not show any relevant treatment, findings, or diagnoses.  There were two versions of the Veteran's separation examination report, dated in March 1975, both of which showed that there were no findings of any relevant symptoms or any relevant disorders; one version indicated that his neck, heart, upper and lower extremities, and spine, were all clinically evaluated as normal.  Urinalysis was negative for albumin and sugar, and a chest X-ray was negative.  The Veteran's blood pressure was 110/70.  In a signed statement, the Veteran stated, "There has been no significant change in my health since my last physical."  Given the foregoing, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b).  

Following separation from service, the evidence indicates that the Veteran sustained injuries to his neck and low back in 1982, to his low back in a fall in a supermarket in 1995, a jammed left index finger and a right hand injury sustained in a fall in February 2004, and an injury to his cervical spine in a fall in November 2009.  

The Veteran's reported medical histories also indicate that he has reported that the symptoms of two of the claimed disabilities began well after separation from service.  See August 2010 VA examination report (indicating that the Veteran reported a history of hip pain since 1992, and stiffness and pain in his hands since 1995); July 2011 VA joints examination report (indicating that the reported date of onset for arthritis of the hips was 1986).  

With regard to the claim for a cardiovascular disability (other than hypertension), there is no competent evidence to show that the Veteran has this disability.  Gilpin.
In this regard, both the October 2010 and July 2011 VA diabetes mellitus examination reports note that "potential diabetic complications found" include cardiovascular disease.  However, both examination reports show that the only relevant finding was hypertension.  Both of the reports state that there was no history of myocardial infarction, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, or other heart disease, and that no continuous medication was required for heart disease.  Thus, when read in context, a cardiovascular disability is not shown. See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).

With regard to all other claims, the earliest actual medical evidence of any of the claimed disorders is dated no earlier than 1995, which is about 20 years after separation from active duty service.  Furthermore, there is no competent evidence of record to show that the Veteran has any of the claimed disabilities due to his service.  In this regard, the only competent opinions are found in the October 2010 (diabetes mellitus) and July 2011 (diabetes mellitus, hips, hands, cervical spine, lumbosacral spine, and allergic rhinitis) VA examination reports, and these opinions weigh against the claims for the cervical spine, the lumbar spine, diabetes mellitus, a hand disability, and a hip disability.  The July 2011 VA opinions are considered to be highly probative evidence against the claims, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by a sufficient rationale.  Neives- Rodriguez; Prejean.  Finally, there is no evidence to show that diabetes mellitus, hypertension (which the evidence indicates began no earlier than 2004), or arthritis of any claimed joint, was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a disability of the neck, back, hands, or hips, type 2 diabetes mellitus, or hypertension, due to his service, that it is against the claims, and that the claims must be denied.  

D.  Conclusion

In reaching these decisions, the Board has considered the possibility of secondary service connection.  See 38 C.F.R. § 3.310; Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  However, the Veteran's only service-connected disabilities are bilateral hearing loss, and tinnitus.  The Board has determined that an acquired psychiatric disorder, and a cardiovascular disorder (other than hypertension), are not shown, and that a sinus disorder pre-existed the Veteran's service.  With regard to all other claimed disabilities, there is no competent evidence to show that the Veteran's hearing loss, or tinnitus, have caused or aggravated any of these claimed disabilities.  The Board further points out that there is no competent evidence of record to show that a baseline level of severity of hypertension has been established by the medical evidence, and that service connection may not be granted under the current version of 38 C.F.R. § 3.310 without such a baseline.  Accordingly, service connection on the basis of secondary service connection is not warranted for any of the claimed disabilities.  Id.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issues on appeal are based on the contentions that arthritis of the neck, arthritis of the back, arthritis of the hands, arthritis of the hips, Type II diabetes mellitus, an acquired psychiatric disorder, a cardiovascular disorder, to include hypertension, and a sinus disorder, were caused by service, or that they were caused or aggravated by a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical records have been discussed.  The Board has determined that the Veteran's arthritis of the neck, arthritis of the back, arthritis of the hands, arthritis of the hips, Type II diabetes mellitus, an acquired psychiatric disorder, a cardiovascular disorder, to include hypertension, and a sinus disorder, are not related to his service, and that they were not caused or aggravated by a service-connected disability.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that the claimed conditions were caused by service, or that they were caused or aggravated by a service-connected disability.  

There is no indication that the Veteran is competent to diagnose any of the claimed conditions, or to link any current diagnosis to his service, or to a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

With regard to medical treatise evidence, the Board has considered the articles submitted by the Veteran.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the treatise evidence submitted by the appellant is not accompanied by the opinion of any medical expert.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, a number of these articles merely link arthritis to strenuous activity.  However, in this case, the Veteran is not shown to have any relevant treatment during service, and he has a long post-service employment history involving physical labor (boiler operator, construction, house painting).  Two articles link psychiatric disorders to pain, or hearing loss, however, the Board has determined that an acquired psychiatric disorder is not shown.  Several articles discuss symptoms associated with diabetes, however, the Board has determined that the October 2010 and July 2011 VA opinions are more probative of the issue.  In summary, the treatise evidence that has been submitted by the Veteran is general in nature, and does not reasonably approximate the facts and circumstances of the Veteran's case.  The Board therefore concludes that this information is insufficiently probative to warrant a grant of any of the claims on any basis.  Id.

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

III.  Earlier Effective Dates, 10 Percent Ratings, Hearing Loss and Tinnitus

The Veteran asserts that he is entitled to earlier effective dates for his separate 10 percent ratings for his service-connected bilateral hearing loss, and tinnitus.  

In a December 2001 rating decision, the RO granted service connection for tinnitus, evaluated as 10 percent disabling with an effective date of March 13, 2001.  The RO also granted service connection for bilateral hearing loss, evaluated as noncompensable (0 percent disabling).  The appellant was informed of these decisions by correspondence dated January 14, 2002.  That rating decision was not timely appealed, and became final.  See 38 U.S.C.A. § 7105(c).  

In May 2007, the Veteran filed a claim for a compensable rating for his service-connected bilateral hearing loss.  See report of contact (VA Form 119), dated in May 2007.

In a July 2007 rating decision, the RO increased the Veteran's rating for his service-connection bilateral hearing loss to 10 percent, with an effective date of May 14, 2007.  The appellant was informed of this decision by correspondence dated July 26, 2007.  That rating decision was not timely appealed, and became final.  Id.  

In September 2007, the Veteran's representative filed a claim for increased ratings for the Veteran's service-connected bilateral hearing loss, and tinnitus.  Specifically, she stated, "[The Veteran] also claims an increased rating for hearing loss and tinnitus."  

In January 2009, the RO denied the Veteran's claims for increased ratings.

In March 2009, the Veteran's representative filed a timely notice of disagreement (NOD) as to the January 2009 decision.  The representative also raised the issues of "Rating and effective date for bilateral hearing loss," and "Rating and effective date for tinnitus."  

In a statement of the case, dated in September 2011, the RO construed the statements in the March 2009 NOD to raise the issues of "Whether disagreement with the effective date of March 13, 2001 for the award of a 10 percent disability rating for tinnitus is a valid notice of disagreement," and "Whether disagreement with the effective date of May 14, 2007 for the award of a 10 percent disability rating for service connected bilateral hearing loss is a valid notice of disagreement."  See also supplemental statement of the case, dated in October 2012 (same).  The Board has recharacterized the issues as stated on the cover page of this decision.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013); Harper v. Brown, 10 Vet. App. 125 (1997). 

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r) (2013). 

The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  Sears  v. Principi, 16 Vet. App. 244 (2002). 

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A written communication from a claimant, or his or her representative, expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos  v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The actual wording of the communication and the context in which it was written must be considered in determining whether it constitutes a notice of disagreement.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  The notice of disagreement must be filed with the office that entered the determination with which disagreement has been expressed.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

Except in the case of simultaneously contested claims, the notice of disagreement must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.302 (2012).  If a timely notice of disagreement is not filed, the determination becomes final, and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c). 

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed. 

The Board finds that the claims must be dismissed.  The Veteran failed to file a timely notice of disagreement to the RO's December 2001 rating decision, which granted a 10 percent rating for tinnitus with an effective date of March 13, 2001, or the RO's July 2007 rating decision, which granted a 10 percent rating for bilateral hearing loss, with an effective date of May 14, 2007.  In this regard, there is nothing in the Veteran's claim for increased ratings for bilateral hearing loss, and tinnitus, received in September 2007, that expresses disagreement with the RO's July 2007 rating decision, and which meets the criteria for a notice of disagreement.  See 38 C.F.R. § 20.201.  

Since the Veteran did not file a timely appeal as to the December 2001, or July 2007, RO decisions, they became final and are not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A, 7105; Rudd.  CUE in the December 2001 and July 2007 RO decisions has not been alleged, and those rating decisions are legal bars to effective dates prior to the dates assigned therein. 

The Veteran's claims for earlier effective dates for his separate 10 percent ratings for his service-connected bilateral hearing loss, and tinnitus, received in March 2009, are essentially claims for retroactive benefits.  See 38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  However, the Court has held that there is no such thing as a "freestanding" earlier effective date claim which can be raised at any time.  Rudd, 20 Vet. App. at 299.  Accordingly, the claims must be dismissed. 

The only way the Veteran could attempt to overcome the finality of the RO's December 2001 and/or July 2007 rating decisions in an attempt to gain earlier effective dates is to request a revision of those rating decisions based on CUE.  See Leonard, 405 F.3d at 1337; Rudd; see also 38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  However, neither the Veteran nor his representative has asserted that either of these rating decisions contained CUE.  Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This has not been done. 

Given the foregoing, there is no basis for the assignment of an effective date earlier than May 14, 2007 for the award of a 10 percent disability rating for bilateral hearing loss, or an effective date earlier than March 13, 2001 for the award of a 10 percent disability rating for tinnitus. 

IV.  Increased Ratings, Hearing Loss and Tinnitus

The Veteran asserts that he is entitled to ratings in excess of 10 percent for his service-connected bilateral hearing loss, and tinnitus.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  

A.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC), and the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000-Hertz .  The rating schedule establishes 11 auditory acuity Levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII (Percentage Evaluations for Hearing Impairment, also referred to as Diagnostic Code 6100) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000-Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000-Hertz, and 70 decibels or more at 2000-Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).  Each ear will be evaluated separately.

The Board notes that the relevant time period on appeal is from September 2006 to the present.  See 38 C.F.R. § 3.400(o)(2) (2013).

A VA audiological examination report, dated in June 2007, notes that the Veteran reported having difficulty hearing in all situations.  The report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
45
65
100
LEFT
N/A
30
50
85
105+

These results show an average decibel loss of 60 in the right ear and 67.5 in the left ear.  Speech recognition ability was 84 percent in the right ear, and 80 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  It was characterized as "mild to profound" in the report.  

A VA audiological examination report, dated in June 2008, notes that the Veteran reported having difficulty hearing in all situations.  The report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
50
70
105
LEFT
N/A
30
55
90
105

These results show an average decibel loss of 63.75 in the right ear and 70 in the left ear.  Speech recognition ability was 80 percent in the right ear, and 84 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  It was characterized as "mild to profound" in the report.  



A VA audiological examination report, dated in August 2010, notes that the Veteran reported having worsening hearing loss.  The report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
40
65
105
LEFT
N/A
35
50
95
105+

These results show an average decibel loss of 58.75 in the right ear and 71.25 in the left ear.  Speech recognition ability was 88 percent in the right ear, and 80 percent in the left ear.  The diagnosis was normal to moderately severe sensorineural hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  The examiner stated that the Veteran's hearing loss would have significant effects on occupation, in the form of hearing difficulty, as he may experience some difficulty with conversational speech, especially in adverse listening conditions.  The examiner stated that there were no effects on usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

The Board finds that a rating in excess of 10 percent is not warranted.  The audiometric examination reports show that, at worst, the Veteran's disability was manifested a hearing level of IV in both the right ear, and the left ear.  A comparison between these findings and Table VII shows that no more than a 10 percent rating is warranted.  See 38 C.F.R. § 4.86.  Therefore, a rating in excess of 10 percent for bilateral hearing loss is not warranted. 

B.  Tinnitus

In December 2001, the RO granted service connection for tinnitus, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c ).  

In September 2007, the Veteran filed a claim for an increased rating.  In January 2009, the RO denied the Veteran's claim.  The Veteran has appealed.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). 

This diagnostic code has not changed and continues to stipulate that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

C.  Conclusion

In deciding the Veteran's increased rating claims, the Board has considered the Court's decision in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran's disabilities have consistently not approximated the criteria for higher ratings that those assigned throughout the appeal period, and that separate rating periods are not in order. 

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The criteria for the ratings currently assigned more than reasonably describe the Veteran's disability level and symptomatology.  The Veteran is shown to have tinnitus, and hearing loss.  The August 2010 VA examination report shows that the examiner stated that the Veteran's hearing loss would have significant effects on occupation, in the form of hearing difficulty, as he may experience some difficulty with conversational speech, especially in adverse listening conditions.  The examiner stated that there were no effects on usual daily activities.  However, the ratings schedules implicitly acknowledge that the symptoms in issue cause some difficulty with employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (stating that a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment).  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by tinnitus, and hearing loss.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the SSA determined that he was disabled as January 2002, with a primary diagnosis of arthritis, and a secondary diagnosis of hearing loss.  However, the Veteran does not contend, and the evidence of record does not show, that his service-connected disabilities have caused him to miss work, or have resulted in any hospitalizations.  The evidence indicates that the Veteran has reported that he is retired due to orthopedic (neck) symptoms.  See e.g., July 2011 VA joints, and spine, examination reports.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In reaching these decisions, the Board has considered the oral and written testimony of the Veteran, and the testimony of his spouse.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements.  Accordingly, the Veteran's claims must be denied. 

V.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

With regard to the claim for an increased rating in excess of 10 percent for tinnitus, the U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the facts are not in dispute.  Resolution of the appeal is dependent on interpretation of the regulation pertaining to the assignment of a disability rating for tinnitus.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating the claim, any deficiency as to VCAA compliance is rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

With regard to the claims for earlier effective dates for 10 percent ratings for bilateral hearing loss, and tinnitus, these claims have also been denied as a matter of law.  A veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per curium); VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004); see also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA had no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter). 

With regard to all other claims, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection and/or increased ratings, the evidence required, and his and VA's respective duties for obtaining evidence, in letters dated in April 2005, May and April of 2007, February and May of 2008, July 2009, June 2011, and September 2012.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  These matters were then readjudicated as recently as October 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  

With regard to the claims for bilateral knee disabilities, a dental disorder, and a prostate disorder, as the Board has determined that new and material evidence has not been presented, a remand for examinations and/or etiological opinions is not required to decide the claims.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  

With regard to the claims for service connection (except for the claim for a cardiovascular disorder, to include hypertension), the Veteran has been afforded examinations, and etiological opinions have been obtained.  

With regard to the claim for a cardiovascular disorder, to include hypertension, the Veteran has not been afforded an examination, and etiological opinions have not been obtained.  However, the Veteran's service treatment reports do not show any relevant complaints, treatment, or findings.  The post-service medical evidence does not show that the Veteran has a cardiovascular disorder.  In addition, the medical evidence pertaining to hypertension indicates that it began no earlier than 2004.  There is no competent evidence to show that a cardiovascular disorder, to include hypertension, is related to service, which ended in 1975, or to a service-connected disability, or to show that the Veteran had hypertension within one year of separation from service.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In July 2009, the Board remanded these claims.  The Board directed that the Veteran be provided with a statement of the case on the issues of new and material evidence to reopen claims for service connection for a right knee disorder, a left knee disorder, a dental disorder, and a prostate disorder, service connection for an acquired psychiatric disorder, cardiovascular disorder (to include hypertension), and a sinus disorder, and entitlement to an effective date earlier than May 14, 2007 for the award of a 10 percent disability rating for bilateral hearing loss, an effective date earlier than March 13, 2001 for the award of a 10 percent disability rating for tinnitus, a disability rating greater than 10 percent for bilateral hearing loss, and a disability rating greater than 10 percent for tinnitus.  In September 2011, this was done.  The Board also directed that the Veteran be requested to state whether he has had any additional relevant treatment at a VA facility since September 2008.  In July 2009, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  Subsequently, VA reports, dated up to 2012, were obtained and have been associated with the claims file.  The Board directed that the Veteran be afforded VA examinations to determine the nature and etiology of his current Type II diabetes mellitus, and his arthritis (or other orthopedic disorder) of the neck, back, hands, and hips.  In July 2011, this was done.  

Concerning these examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the July 2011 examination reports show that the examiner reviewed the Veteran's claims file and medical history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate findings, and diagnoses, that are consistent with the remainder of the evidence of record.  These examination reports are therefore considered to be adequate for adjudication of the claims.  

In reaching its decisions, as previously discussed, the Board has considered the possibility of secondary service connection.  See 38 C.F.R. § 3.310; Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  The Board acknowledges that the VA examiner's rationales addressed causation (and aggravation of a pre-existing condition for the claim for a sinus disorder), but that they did not address the possibility of causation or aggravation of a currently non-service-connected condition by a service-connected condition.  However, with regard to the duty to assist, although no examiner has provided a secondary service connection opinion, such opinions are not required, as the evidence is adequate to make a decision on the claims.  Barr, 21 Vet. App. at 311.  Briefly stated, the Veteran's only service-connected disabilities are bilateral hearing loss, and tinnitus, and there is no competent evidence associating either of these disabilities with any of the claimed disorders.  Therefore, no additional development is warranted.  Id.  

Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

In September 2006, the Veteran was provided an opportunity to set forth his contentions with regard to his claims for service connection for diabetes mellitus, and arthritis, with an Acting Veterans Law Judge who is no longer with the Board.   The Veteran has declined a new hearing.  See 38 U.S.C.A. § 7107(c).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2006 hearing, the Acting Veterans Law Judge identified the issues on appeal (although it appears that the claim for arthritis of the hips was misidentified as "the head").  In any event, information was solicited regarding the onset and cause of his disabilities, to include a discussion of his inservice lower extremity symptoms.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   






ORDER

New and material evidence not having been submitted, the claims of entitlement to service connection for a right knee disorder, a left knee disorder, a dental disorder, and a prostate disorder, are not reopened.  The appeal is denied. 

Service connection for arthritis of the neck, arthritis of the back, arthritis of the hands, arthritis of the hips, Type II diabetes mellitus, an acquired psychiatric disorder, a cardiovascular disorder, to include hypertension, and a sinus disorder, is denied.  

The Veteran having failed to perfect an appeal, the claims of entitlement to an effective date earlier than May 14, 2007 for the award of a 10 percent disability rating for bilateral hearing loss, and entitlement to an effective date earlier than March 13, 2001 for the award of a 10 percent disability rating for tinnitus, are dismissed. 

A rating in excess of 10 percent for service-connected bilateral hearing loss is denied.

A rating in excess of 10 percent for service-connected tinnitus is denied.


REMAND

The issue of entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU) has been raised.  See e.g., Veteran's representative's statements (VA Form 9s), received in August and December of 2011.  This claim has not yet been adjudicated by the agency of original jurisdiction.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  On remand, the Veteran should be provided with VCAA notice as to this issue, followed by adjudication of the claim.  

A VA esophagus and hiatal hernia examination report, dated in July 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes that the Veteran stated that he had a history of gastroesophageal reflux with an onset in 1965.  He reported that he currently had heartburn about three times per week, and that he had a hiatal hernia.  The diagnosis was gastroesophageal reflux.  The examiner concluded that the Veteran's gastroesophageal reflux was not caused by military service, explaining that the Veteran had gastroesophageal reflux before he entered the service.  

In reviewing service-connection claims, the Board must make a determination as to whether the evidence is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found an examination or opinion was necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

When determining service connection, all theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

In summary, the July 2011 VA medical opinion failed to discuss the possibility of aggravation of a preexisting gastrointestinal disorder by active duty service.  Accordingly, the claims file should be returned to the examiner who performed the July 2011 VA esophagus and hiatal hernia examination for a supplemental opinion which addresses the possibility of aggravation of a pre-existing gastrointestinal disorder during active duty service.  The Veteran should only undergo further examination if the prior examiner is not available, or the prior examiner cannot provide the requested opinion without first examining the Veteran.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter with respect to the issue of entitlement to TDIU.

2.  Return the Veteran's claims file for review by the examiner who performed the Veteran's July 2011 VA "esophagus and hiatal hernia" examination. 

The examiner should provide a nexus opinion as to whether it is at least as likely as not that the Veteran's pre-existing gastroesophageal reflux was aggravated (i.e., permanently worsened beyond its natural level of progression) by his service, with complete rationale for the opinion provided. 

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the Veteran's gastroesophageal reflux prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level caused by the Veteran's service.  If it is not possible to provide such an assessment, the examiner should so state and explain why this is so. 

a) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

b) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a detailed rationale for her opinion.

3.  If the examiner who performed the July 2011 VA esophagus and hiatal hernia examination is not available, or is unable to render the requested supplemental opinion without examining the Veteran,  the Veteran should be scheduled for an additional VA examination, by an examiner with the appropriate expertise.  The examiner must review the claims file and must note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should provide the following:

a)  The examiner should state whether it is at least as likely as not that the Veteran had a gastrointestinal disorder that pre-existed his service, and, if so, whether it was aggravated (i.e., permanently worsened beyond its natural level of progression) by his service. 

b)  If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the Veteran's gastrointestinal disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level during the Veteran's service.  If it is not possible to provide such an assessment, the examiner should so state and explain why this is so. 

c)  If the examiner determines that the Veteran does not have a gastrointestinal disorder that pre-existed the Veteran's service, the examiner should provide a nexus opinion as to whether it is at least as likely as not that the Veteran has a gastrointestinal disorder that had its clinical onset during the Veteran's period of active duty service, or whether any such disability is otherwise related to such service, including to any in-service injury or disease.  

d) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

e) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a detailed rationale for his/her opinion.

4.  Readjudicate the issues on appeal, to include entitlement to TDIU.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


